.....
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHAMAR GREEN,
     Plaintiff,

        v.                                             CIVIL ACTION NO. 19-CV-2190

 CITY OF PHILADELPIDA, et al,                                             FILED
      Defendants.                                                         JUN - 6 2019
                                                                      KATE EA~KMAN, Clerk
                                              ORDER                 BY,          Dep. Clerk

        AND NOW, this 6{1Aday of June, 2019, upon consideration of Plaintiff Shamar Green's

 Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account Statement

 (ECF No. 3), and his prose Complaint (ECF No. 2), which raises claims under 42 U.S.C. §

 1983, it is ORDERED that:

        1.      Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      Shamar Green, #994046, shall pay the full filing fee of $350 in installments,

 pursuant to 28 U.S.C. § l 915(b), regardless of the outcome of this case. The Court hereby

 directs the Warden of Philadelphia Industrial Correctional Center or other appropriate official to

 assess an initial filing fee of20% of the greater of (a) the average monthly deposits to Green's

 inmate account; or (b) the average monthly balance in Green's inmate account for the six-month

 period immediately preceding the filing of this case. The Warden or other appropriate official

 shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

 Court with a reference to the docket number for this case. In each succeeding month when the

 amount in Green's inmate trust fund account exceeds $10.00, the Warden or other appropriate

 official shall forward payments to the Clerk of Court equaling 20% of the preceding month's
income credited to Green's inmate account until the fees are paid. Each payment shall reference

the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Philadelphia Industrial Correctional Center.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED without prejudice as to all claims and all

Defendants pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii).

       6.      Green is given thirty (30) days to file an amended complaint. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Green's

claims against each defendant. Green should provide enough information for the Court to

understand what happened to him and how each named Defendant acted to cause him injury.

When drafting his amended complaint, Green should be mindful of the Court's reasons for

dismissing his claims as explained in the Court's Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court shall send Green a blank copy of the Court's form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Green may use this form to file his amended complaint in the instant case ifhe chooses

to do so.

        8.     If Green fails to file an amended complaint in accordance with paragraph six (6)




                                               WENDY BEETLESTONE, J.
